Citation Nr: 1538401	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-30 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hypertension, and a July 2010 rating decision by the VA RO in St. Petersburg, Florida, which denied service connection for PTSD.  Both issues were reconsidered in a March 2011 rating decision by the VA RO in St. Petersburg.  The Veteran then perfected this appeal to the Board by submitting a timely notice of disagreement as to the issues and, following issuance of a statement of the case, submitting a timely substantive appeal as to the issues.  See 38 C.F.R. § 20.200.

In July 2015, the Veteran testified at a hearing before the undersigned via video conference.  A transcript of the hearing is associated with the record.

The Board notes that additional evidence was associated with the record following issuance of the statement of the case as to the issues on appeal in August 2012, and that the Veteran has not waived agency of original jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2014).  However, in this decision, the Board grants entitlement to service connection for PTSD and remands the issue of entitlement to service connection for hypertension.  Given the favorable nature of these actions, the Veteran is not prejudiced by the Board's consideration of the additional evidence in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The AOJ will have an opportunity to consider the additional evidence as it relates to the Veteran's claim for entitlement to service connection for hypertension when it readjudicates that issue on remand.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is credible in his reports of in-service stressful events.

2.  A VA psychiatrist has confirmed that the Veteran's reported in-service stressors are related to fear of hostile military or terrorist activity, that they are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to those stressors.

3.  The probative evidence of record demonstrates that it is at least as likely as not that the Veteran has PTSD that is caused by or related to his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  In this decision, the Board grants entitlement to service connection for PTSD.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 384 (2010), is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard, 4 Vet. App. 384.


Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For cases certified to the Board prior to August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM, Fifth Edition (DSM-V)).

If a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).


Analysis

The Veteran contends that he has PTSD that is related to his active service.  He has reported that, during his active service, he had a "tremendous fear of being shot, or blown off of the mountain roads that [his] company's convoys were traveling."  In addition, he reports that he was able to hear the Vietnamese forces firing on one another; that he saw dead bodies stacked along the sides of the roads, which made him imagine dying himself; and witnessing helicopters in battle.  See letter from the Veteran entitled "Statement of Claim," received in May 2010.  The Veteran's service personnel records show that he was stationed in Vietnam July 1970 to July 1971.  His DD Form 214 shows that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal, and that he had a specialty of concrete and asphalt equipment operator.

In June 2014, P. W., M.D., a board-certified psychiatrist who is employed at a VA treatment facility, submitted a VA Form 21-0960P-3, Review PTSD Disability Benefits Questionnaire.  On the form, Dr. W. provided a diagnosis of PTSD consistent with the DSM-IV diagnostic criteria, detailed the criteria on which that diagnosis was based, discussed the Veteran's current psychological symptomatology, and opined that the Veteran's PTSD is manifested in occupational and social impairment with reduced reliability and productivity.  Dr. W. did not specify the traumatic event upon which the PTSD diagnosis was based and did not described any specific in-service stressors reported by the Veteran.

In August 2014, the Veteran was afforded a VA PTSD examination.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The Veteran reported to the examiner that, when he was in Vietnam, he discovered bullet holes in his truck, he saw dead Viet Cong bodies piled up on the side of the road, that he felt exposed while driving near rice paddies and would worry that he might be shot.  The VA examiner provided a diagnosis of PTSD consistent with the DSM-V diagnostic criteria, and of cocaine use disorder, in remission.  The examiner opined that the Veteran's stressors related to his deployment to Vietnam are adequate to support the diagnosis of PTSD and that the stressors are related to the Veteran's fear of hostile military or terrorist activity.  Although the examiner listed her medical credential only as "Physician" on the examination report, she is listed on the VA website as being a board-certified psychiatrist.

In summary, the record shows that the Veteran has been diagnosed with PTSD consistent with the diagnostic criteria set forth in the DSM-IV and the DSM-V.  The Veteran has reported in-service stressors that are generally consistent with his deployment to Vietnam and his in-service specialty of concrete and asphalt equipment operator, as reflected in the service records.  His reports of the in-service stressors are therefore considered credible.  The August 2014 VA examination reflects that the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD, and that they are related to fear of hostile military or terrorist activity.  The August 2014 VA examiner is a board-certified psychiatrist.  Thus, the Veteran's lay testimony is sufficient to establish the occurrence of the in-service stressors under the provisions of 38 C.F.R. § 3.304(f)(3), and the Board finds that it is at least as likely as not that the Veteran's PTSD is related to his active service.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's PTSD is related to his active service.  The benefit of the doubt is resolved in the Veteran's favor, and entitlement to service connection for PTSD must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran contends that he has hypertension that is related to his active service.  He specifically asserts that the hypertension is secondary to his service-connected diabetes mellitus, type II.  See July 2015 Board hearing transcript.  The Veteran has not yet been afforded a VA examination in connection with this matter.

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, the VA treatment records show that the Veteran has a current diagnosis of benign essential hypertension, for which he is prescribed medications.  The Board finds it possible that the hypertension may in fact be related to the Veteran's service-connected diabetes; however, there is insufficient competent medical evidence on file to make a decision on the claim.  As such, the Board finds that the issue must be remanded so that the Veteran may be afforded a VA examination.  See McLendon, 20 Vet. App. at 81.  The Board further finds that the Veteran's hypertension may be related to his now service-connected PTSD.  On remand, the VA examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is secondary to his service-connected PTSD.

Furthermore, as discussed in the above decision, the Veteran had service in Vietnam during the Vietnam Era.  He is therefore presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  The National Academy of Sciences (NAS) Institute of Medicine's (IOM) Veterans and Agent Orange: Update 2010, concludes that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  The NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence."  See 77 Fed. Reg. 47,926.  Although the Veteran has not argued that his hypertension is due to in-service herbicide exposure, VA is obligated to explore all legal theories, including those unknown to the Veteran, by which a benefit sought may be obtained.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  In light of the IOM's finding that herbicide exposure may cause hypertension, the Board finds that, on remand, the VA examiner should also be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is due to the presumed in-service exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Provide a copy of the record and this Remand to the VA examiner for review.  The examiner must specify in the report that the record has been reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension, even if currently resolved, is due to the presumed in-service herbicide exposure.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include diabetes mellitus, type II, and/or PTSD.

c)  If not, provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension is aggravated by the Veteran's service-connected disabilities, specifically to include diabetes mellitus, type II, and/or PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for any opinion given.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination and the claims folder must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Review the above development and ensure that all instructions have been complied with.  If the instructions have not been complied with, all necessary corrective actions must be undertaken prior to returning the case to the Board.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


